Dismiss and Opinion Filed January 29, 2014




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-01209-CV

                            KEVIN REID ALTHOUSE, Appellant
                                         V.
                                JULIA BURKS, Appellee

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-01338


                             MEMORANDUM OPINION
                         Before Justices FitzGerald, Lang, and Fillmore
                                 Opinion by Justice FitzGerald

       The clerk’s record in this case was due on September 10, 2013. On that date, appellant

filed a pro se “Application to Continue Proceeding in Forma Pauperis.” On September 13, 2013,

we issued an order denying the application “without prejudice to appellant’s right to file an

affidavit of indigence and motion for extension of time in compliance with TEX. R. APP. P. 20.1.”

We have not received any information indicating that appellant has complied with Texas Rule of

Appellate Procedure 20.1.

       By letter dated September 26, 2013, we informed appellant that the District Clerk had

notified the Court that the clerk’s record had not been filed because appellant had not paid for or

made arrangements to pay for the clerk’s record.          We directed appellant to file written

verification that he had paid for or made arrangements to pay for the clerk’s record or that he had
been found entitled to proceed without payment of costs. We cautioned appellant that if he did

not file the required documentation within ten days, we might dismiss the appeal for want of

prosecution.   To date, appellant has not provided the required documentation or otherwise

communicated with the Court regarding the status of the clerk’s record.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b).




                                                    /Kerry P. FitzGerald/
                                                    KERRY P. FITZGERALD
131209F.P05                                         JUSTICE




                                              –2–
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

KEVIN REID ALTHOUSE, Appellant                    On Appeal from the 192nd Judicial District
                                                  Court, Dallas County, Texas
No. 05-13-01209-CV        V.                      Trial Court Cause No. DC-13-01338.
                                                  Opinion delivered by Justice FitzGerald.
JULIA BURKS, Appellee                             Justices Lang and Fillmore participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee JULIA BURKS recover her costs of this appeal from
appellant KEVIN REID ALTHOUSE.


Judgment entered January 29, 2014




                                                  /Kerry P. FitzGerald/
                                                  KERRY P. FITZGERALD
                                                  JUSTICE




                                            –3–